UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-4291


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

WANDA Y. MARTIN,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Matthew J. Perry, Jr., Senior
District Judge. (3:08-cr-00886-MJP-1)


Submitted:    August 27, 2009                 Decided:   October 1, 2009


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Parks N. Small, Federal Public Defender, Columbia, South
Carolina, for Appellant.      W. Walter Wilkins, United States
Attorney, Winston D. Holliday, Jr., Assistant United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Wanda Y. Martin, the sole defendant in a twenty-nine

count     indictment     charging       wire    fraud,     in    violation      of    18

U.S.C.A. § 1343 (West Supp. 2009), pled guilty pursuant to a

written plea agreement, to count twenty-two.                     The district court

sentenced     Martin     to     twenty-seven        months’      imprisonment        and

ordered     restitution       in    the    amount    of    $342,991.51       to      the

charitable      organization       which    Martin    defrauded      while    in     its

employ.     On appeal,     Martin alleges that the district court gave

presumptive weight to the advisory guideline sentence range in

violation of Rita v. United States, 551 U.S. 338 (2007), in

rejecting     counsel’s       request      to   allow     Martin     to   serve      her

sentence through home detention, a half-way house, or community

supervision.       The   record      simply     provides    no     support   for     the

assertion that the court improperly treated the guidelines as

presumptively reasonable.

            Accordingly, we affirm the district court’s judgment.

We   dispense    with    oral      argument     because    the    facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                           2